Per Curiam.
In this suit by the plaintiff mortgagees against the named defendant,1 the fire insurer of the property subject to the plaintiffs’ mortgage, the plaintiffs appeal from the judgment of the trial court for the defendant. Having fully considered the claims of the plaintiffs, we are persuaded that the case is controlled by Burritt Mutual Savings Bank v. Transamerica Ins. Co., 180 Conn. 71, 428 A.2d 333 (1980), and that the trial court correctly read that controlling precedent.
There is no error.

 There were also two individual defendants who were cited in as defendants in the trial court. They are not involved in this appeal. We refer herein to the named defendant as the defendant.